In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00108-CV
                                                ______________________________
 
 
                           KEN NORRIS AND ROY ERVIN,
Appellants
 
                                                                V.
 
                        RONALD DOCKRAY, AS EXECUTOR OF THE
ESTATES OF B.J. DOCKRAY
AND LAVON DOCKRAY, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 6th Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 74075
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Ken
Norris and Roy Ervin, the only appellants in this case, have filed motions
seeking to dismiss their appeal. 
Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, their
motions are granted.  Tex. R. App. P. 42.1.
            We dismiss the appeal.
 
                                                                        Bailey C. Moseley
                                                                        Justice
 
Date Submitted:          March 8, 2010
Date Decided:             March 9, 2010